Citation Nr: 0737917	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-07 180	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression as 
secondary to service-connected sciatica. 

2.  Entitlement to service connection for depression as 
secondary to service-connected mitral valve prolapse and 
right hydrocele.

3.  Entitlement to service connection for right carpal tunnel 
syndrome, right elbow, and/or elbow right shoulder disorder, 
as secondary to service-connected sciatica.

4.  Entitlement to service connection for a left knee 
disorder, as secondary to service-connected sciatica.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an increased evaluation for sciatica, 
currently rated as 40 percent disabling.

7.  Entitlement to an increased evaluation for a mitral valve 
prolapse, currently rated as 30 percent disabling.

8.  Entitlement to an increased evaluation for a hiatal 
hernia with gastroesophageal reflux disease, currently rated 
as 10 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

10.  Entitlement to an increased (compensable) evaluation for 
a right hydrocele.

11.  Entitlement to a total disability rating (TDIU) based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.   

The Board remanded the case in December 2004.  Since then, 
the claims files have been transferred to the Nashville RO.  

The veteran requested a videoconference hearing.  The RO 
notified the veteran in a letter to his last known address 
that a videoconference hearing before a Veterans Law Judge 
was scheduled for December 2003.  The veteran failed to 
report for the hearing, although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report nor has he requested rescheduling of the hearing.  
Therefore, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

Entitlement to a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisidiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  By rating decision of July 2000, the North Little Rock RO 
denied service connection for depression and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the July 2000 rating decision 
and it became final.

3.  Evidence received since the July 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for depression.  

4.  Competent medical evidence tending to link depression to 
service-connected disability has not been presented.

5.  An acquired psychogenic pain disorder of the right upper 
extremity arose during active service and has continued to 
the present.  

6.  Competent medical evidence tends to relate a current left 
knee disability to a service-connected disability on the 
basis of aggravation.  

7.  It is at least as likely as not that chronic tension 
headaches arose during active service and are currently shown 
as migraines.  

8.  Service-connected sciatica has been manifested throughout 
the appeal period by severe limitation of motion of the 
lumbar spine with no radiculopathy or neurological deficit.

9.  Service-connected mitral valve prolapse is manifested by 
left ventricular hypertrophy and an ejection fraction of not 
less than 50 percent.  

10.  Throughout the appeal period, hiatal hernia and GERD has 
been manifested by occasional regurgitation and esophageal 
reflux that does not result in considerable impairment of 
health.  

11.  Throughout the appeal period, hemorrhoids have been 
asymptomatic.  

12.  Throughout the appeal period, the right hydrocele has 
been manifested by complaints of occasional genital area 
pain; constant albumin or casts, red blood cells in the 
urine, hypertension that is at least 10 percent disabling 
under Diagnostic Code 7101, or a need for wearing absorbent 
materials is not shown.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2007).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for depression and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The requirements for secondary service connection for 
depression due to mitral valve prolapse and right hydrocele 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

4.  An acquired right upper extremity psychogenic pain 
disorder was incurred in active military service.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The requirements for secondary service connection for 
left knee quadriceps tendonitis are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310 (2007).

6.  Chronic migraine headaches were incurred in active 
military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

7.  The criteria for a schedular rating greater than 40 
percent for sciatica are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§  3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, § 4.71a, Diagnostic Codes 5292, 5293 (2001); 
Diagnostic Codes 5242, 5243 (2007).

8.  The criteria for a 60 percent schedular rating for mitral 
valve prolapse are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2007).

9.  The criteria for a schedular rating greater than 10 
percent for hiatal hernia with GERD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7346 (2007).

10.  The criteria for a compensable schedular rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2007).

11.  The criteria for a compensable schedular rating for 
right hydrocele are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.115, 4.115b, Diagnostic Code 7529 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must give notice to the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The RO must provide this notice prior to an 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial December 2001 rating 
decision by way of a letter sent to the claimant in April 
2001, which addressed all notice requirements.  An additional 
VA notice letter was sent in August 2002.  The letters 
mention what evidence is required to substantiate the claims, 
the claimant's and VA's duty to obtain this evidence, and 
asks the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Because the veteran is incarcerated and cannot be examined, 
all necessary development has been accomplished to the extent 
possible.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening a Service Connection Claim

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a July 2000 rating decision, the RO denied service 
connection for depression, claimed secondary to service-
connected sciatica.  The veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in July 2002, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July 2000 
RO rating decision is discussed below.

According to the service medical records (SMRs), the veteran 
was hospitalized in May 1984 for back pain and neurologic 
deficits.  The examiner suspected a psychiatric component 
related to probably minimal back pain; however, no 
psychiatric diagnosis other than psychogenic pain syndrome 
was offered.  

In May 1985, shortly after discharge from active service, VA 
examined the veteran.  His affect was "very flat," but then 
later it was described as "Somewhat aloof and distant and 
somewhat flat at times."  The examiner noted that a 
Minnesota Multiphasic Personality Inventory study was 
abnormal, but offered no psychiatric diagnosis other than 
psychogenic pain syndrome.

In June 1985, the RO granted service connection for 
psychogenic pain syndrome with back pain.

The veteran underwent a VA psychiatric evaluation in August 
1987.  His affect seemed somewhat impassive and his recall 
was impaired, but there was no psychosis.  The diagnosis was 
psychogenic pain syndrome.  In September 1992, VA 
psychiatrically evaluated the veteran.  The veteran reported 
that he experienced anxiety, but no depression.  The 
diagnosis was psychogenic pain disorder.

The veteran requested service connection for depression 
secondary to his spinal condition in November 1999. 

A November 1999 VA hospital report contains Axis I discharge 
diagnoses of malingering and rule-out adjustment disorder.  
The veteran had been admitted for auditory hallucination, 
memory lapses, blackouts, and depression.

In July 2000, the North Little Rock RO denied service 
connection for depression secondary to sciatica on a not-
well-grounded basis.  The veteran had not submitted competent 
evidence of a link between depression and a service-connected 
disability.  The veteran did not appeal that decision and it 
became final.

The Board must review the evidence submitted since the July 
2000 rating decision was issued to determine whether new and 
material evidence has been submitted.  The Board must conduct 
this review regardless of the April 2005 statement of the 
case (SOC) that reflects that new and material evidence was 
submitted.  

The veteran requested service connection for depression 
secondary to sciatica, mitral valve prolapse, and right 
hydrocele in July 2002.

The RO obtained VA medical records that reflect that the 
veteran received VA psychiatric treatment during the 1990s 
and 2000s.  VA psychiatric clinic treatment reports note that 
the veteran took antipsychotic medications (Buspar(r), Elavil(r), 
and Loxitane(r)).  A June 2001 report notes that the veteran 
was "still delusional" and that he had a flat affect.  In 
August 2002, a VA psychiatrist added Celexa(r) (a treatment for 
major depression) to the veteran's medication.  

The RO also obtained Social Security Administration (SSA) 
records that include a February 1999 private psychological 
evaluation.  This report notes a history of depression, but 
no current depression.  The assessments were panic disorder 
and possible generalized anxiety disorder.

As mentioned above, an April 2005 SOC, mentions that the RO 
found new and material evidence to reopen the claim for 
service connection for depression secondary to sciatica.  The 
RO then denied the claim on the merits.  In stark contrast to 
that determination, however, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
in a July 2006 supplemental statement of the case (SSOC).  

The newly submitted evidence for service connection for 
depression reflects that the veteran has received recent 
treatment for depression.  Medical evidence of treatment for 
depression was also presented in the prior final rating 
decision.  This is not new evidence, as it similar to 
evidence previously considered.  This evidence does not raise 
a reasonable possibility of substantiating the claim because 
still lacking is any competent evidence that tends to link 
depression to active service or to a service-connected 
disability.  Although the veteran has attempted to provide a 
link, he may not do so, as he is not a medical professional.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990)..  New and material evidence not having 
been presented, the application to reopen the claim must be 
denied.

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as a psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert, supra, the Court stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Depression, Claimed Secondary to Mitral Valve Prolapse and 
Right Hydrocele

In a July 2006 SSOC, the RO discussed the issue of service 
connection for depression secondary to service-connected 
mitral valve prolapse and right hydrocele.  The SSOC states 
that the veteran had not submitted evidence establishing that 
a right hydrocele or mitral valve prolapse exists.  This is 
erroneous, as service connection for those disabilities has 
been established.

There is no competent medical evidence tending to show that 
depression is secondary to service-connected mitral valve 
prolapse or right hydrocele.  The veteran has attempted to 
provide such a link; however, he is not competent to do so.  
Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury, but when the determinative issue involves a question 
of medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for depression secondary to mitral 
valve prolapse and right hydrocele must be denied.

Right Carpal Tunnel, Right Elbow, Right Shoulder 

The SMRs reflect complaints of right shoulder and arm pains 
and weakness at various times.  Service department 
examinations revealed an acquired psychogenic pain syndrome. 

Regardless of the shoulder and arm pains reported during 
active service, in his original March 1985 service connection 
claim, the veteran reported back pains, but he did not 
mention any right upper extremity pain.  A May 1985 VA 
examination yielded a diagnosis of psychogenic pain syndrome, 
but discussed back pains only.  In a June 1985 rating 
decision, the RO granted service connection for an acquired 
psychogenic pain syndrome of the low back.  The veteran did 
not appeal for right upper extremity pains, but these pains 
soon resurfaced.  

A May 1987 VA examination report notes back pains with right 
shoulder pains.  A December 1987 VA examination report 
mentions right shoulder pain.  During an October 1988 RO 
hearing for an increased rating for the low back, the veteran 
was asked to describe the pain.  He testified that the pain 
started in the lower back and went up to the right arm and 
hand.  During a May 1992 VA psychiatric examination, the 
veteran reported that back pains moved to the right shoulder.  
The diagnosis was psychogenic pain disorder.  A May 1992 VA 
orthopedic examination report notes that the back pains moved 
to the right arm and offered a diagnosis of psychogenic back 
pain syndrome.

A November 1999 VA outpatient treatment report notes that the 
veteran was wearing a right wrist brace.  An electromyography 
(EMG) study in November 1999 showed a normal right upper 
extremity.  A November 1999 VA hospitalization report notes 
right upper extremity pain and weakness.

A May 2000 VA orthopedic compensation examination report 
notes possible arachnoiditis secondary to an in-service 
lumbar spinal tap, but does not note any complaint of right 
upper extremity pain.  

In a July 2000 rating decision, the RO granted an increased 
(40 percent) rating for low back pain effective from November 
30, 1999.  The disability was recoded under Diagnostic Code 
5293, as intervertebral disc syndrome.  Thus, the current 
service-connected low back pain syndrome does not compensate 
the veteran for any right upper extremity pain or weakness.  

In July 2002, the veteran requested service connection for 
the right shoulder and right elbow.  A July 2002 VA 
outpatient treatment report notes that the right hand and 
wrist had been numb and painful for one year.

July 2002 VA X-rays of the right shoulder were normal.  An 
August 2002 VA psychiatry report notes that the right arm was 
in a sling.  

A January 2003 VA addendum report notes right carpal tunnel 
syndrome.  A February 2003 magnetic resonance imaging (MRI) 
study showed degenerative changes of the acromioclavicular 
joint with osteophyte formation and impingement of the 
supraspinatous tendon with tendinosis.  

In May 2003, the RO denied service connection for right 
carpal tunnel syndrome with right shoulder and elbow pains.  

A special VA report dated in June 2006 reflects that due to 
the veteran's incarceration all VA examinations were 
cancelled with no possibility of an examination at the 
correctional institute or at another location. 

The evidence discussed above reflects that a psychogenic pain 
syndrome was acquired during active service.  Indeed, the RO 
granted service connection for psychogenic pain syndrome with 
back pain and assigned a 20 percent rating under Diagnostic 
Codes 5292-9502.  Diagnostic Code 5292 is the code for lumbar 
spine limitation of motion.  Diagnostic Code 9502 is the code 
for psychological factors affecting a gastrointestinal 
condition.  It is unknown why the RO selected Diagnostic Code 
9502 as a code for back pain.  

Because the service-connected psychogenic pain disorder 
affected the right upper extremity during service, because 
medical records reflect that a right upper extremity 
psychogenic pain disorder continued after service, and 
because the psychogenic disorder of the right upper extremity 
continues to manifest itself, no further nexus evidence is 
necessary.  The evidence favors granting service connection 
for an acquired psychogenic pain disorder of the right upper 
extremity. 

Concerning right carpal tunnel syndrome and right shoulder 
joint degenerative changes, however, no competent evidence to 
suggest that these disorders began during active service has 
been submitted.  Therefore, service connection for these 
conditions is not available.  Caluza, supra. 

Left Knee

The SMRs and early post-service medical records do not 
mention the left knee.  A June 2002 VA outpatient treatment 
report notes that the veteran reported that he had been 
shifting weight to the left leg because of chronic low back 
pain.  

In July 2002, the veteran requested service connection for 
the left knee and claimed that his service-connected sciatica 
caused his left knee disorder.

A July 2002 VA outpatient treatment reports note that the 
left knee had been tender for six months, but was getting 
worse.  A January 2003 VA rheumatology clinic report notes 
mild patellar popping.  In the January 2003 report, the 
rheumatologist opined that low back pain tended to aggravate 
the knees.  

VA examined the left knee in April 2003 and found painful 
patellar grind and quadriceps tendon insertion tenderness.  
The assessment was left knee quadriceps tendonitis.  The 
physician opined that sciatica did not directly cause the 
left knee disorder, but that it had certainly worsened the 
left knee disorder and had also limited rehabilitation and 
treatment of the left knee.  

Because the January and April 2003 VA reports contain 
uncontroverted, competent medical opinions that tend to 
relate left knee quadriceps tendonitis to a service-connected 
disability by way of aggravation, service connection must be 
granted.  38 C.F.R. § 3.310; Allen, supra.  Secondary service 
connection for left quadriceps tendonitis is therefore 
granted.

Migraines

A January 1983 SMR notes headache and other upper respiratory 
infection symptoms.  A February 1983 SMR notes a headache for 
three days due to sinusitis.  A November 1983 SMR notes the 
recent onset of headaches with associated right eye pain, not 
frequent or severe, but which deserved attention.  A week 
later, another November 1983 SMR notes that the veteran was 
in an auto accident the day before and had a headache, but no 
loss of consciousness.  A December 1983 SMR notes headaches 
for two days.  The assessment was viral syndrome.  

The Army hospitalized the veteran from February to March 1984 
for high fever, headache, and abdominal pains.  A lumbar 
puncture was performed to rule out spinal meninges 
irritation.  No cause for the headaches was found.  March and 
April 1984 SMRs note headaches.  

A September 1984 internal medicine consultation report notes 
that following a March 1984 spinal tap, frequent headaches 
developed.  A January 1985 SMR notes headaches, among other 
symptoms, and offers an assessment of bizarre pain syndrome.  
Another January 1985 SMR reflects that after thorough 
evaluation, the assessments were psychogenic pain syndrome 
and muscle tension headaches.

A November 1999 VA hospital report notes that musculoskeletal 
headaches occurred every day.  The hospital discharge 
diagnoses were malingering and rule out adjustment disorder.  

A February 2001 report notes a complaint of "head spasms."  
A March 2001 VA neurological examination report and a 
November 2001 heart examination report note a history of 
chronic headaches.  

An April 2002 VA neurology report notes daily headaches with 
migraine features.  A July 2002 report notes migraines with 
photophobia, blurry vision, and dizziness.  An August 2002 
report notes that the veteran was taking medication for 
headaches.

In his May 2005 substantive appeal, the veteran argued that 
migraines were caused by stress and inability to find work 
due to service-connected disabilities.  

With respect to the evidence that favors service connection 
for migraines, the SMRs suggest that chronic tension 
headaches arose during active service, as specifically noted 
in the January 1985 medical evaluation.  Since active 
service, a diagnosis of migraines has been given.  This 
diagnosis is evidenced in an April 2002 VA neurology report 
that found daily headaches with migraine features and in a 
July 2002 report that found migraines with photophobia, 
blurry vision, and dizziness.  

The three elements for service connection, as set forth in 
Caluza, supra, are present.  The onset of chronic headaches 
during active service is shown.  There is a current diagnosis 
of migraines, and there is lay and medical evidence of 
continuity of headache symptoms since active service, which 
provides a medical nexus.  Thus, service connection for 
migraines must be granted.


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  



Sciatica

In a July 2000 rating decision, the RO granted a 40 percent 
rating for low back pain effective from November 30, 1999.  
The disability was recoded under Diagnostic Code 5293, as 
intervertebral disc syndrome.  In March 2001, the veteran 
claimed that his disabilities precluded employment.  The RO 
considered this to be a claim for increased benefits and 
scheduled VA examinations.

A May 2001 VA neurological examination report reflects that 
the veteran claimed that he could not work because of back 
pain.  He used a cane and he walked with a limp.  He could 
squat painfully and he could forward flex the lumbar spine to 
90 degrees, but with a complaint of pain.  No other plane of 
motion was tested.  The veteran complained of pain when the 
examiner touched his skin.  Deep tendon reflexes were normal 
and equal in the lower extremities.  Bulk and strength were 
normal.  Sensation in the lower extremities was normal.  The 
neurologist felt that the lower extremities were 
neurologically normal.  

An October 2001 VA orthopedic compensation examination report 
reflects that the veteran attributed unemployability to back 
pain.  Range of motion of the lumbar spine was to 30 degrees 
of flexion with pain, to 15 degrees of extension with pain, 
and to 16 degrees in left side bending with exaggerated pain 
and to 15 degrees in right side bending with pain.  Rotation 
was not reported.  The skin was painful to light touch and 
the lower extremities were intact to sensation.  Straight leg 
raising test was negative, bilaterally.  No weakness in the 
legs was found.  No diagnosis was offered. 

In December 2001, the RO continued a 40 percent rating for 
sciatica, but again recoded the disability under Diagnostic 
Code 5292-5293.  The veteran appealed that rating.

The Board remanded the case in December 2004.  Since then no 
relevant evidence has been obtained and VA has learned that 
the veteran is incarcerated and cannot be re-examined.  In 
July 2006, the Nashville RO issued an SSOC that discusses all 
relevant rating criteria.

For the entire appeal period, the low back disability has 
been rated 40 percent disabling under Diagnostic Codes 5292 
and 5293.  Because 40 percent is the maximum rating offered 
under Diagnostic Code 5292, it is unnecessary to further 
consider that diagnostic code, as no rating higher than 40 
percent could result.  Therefore, the Board will consider 
Diagnostic Code 5293, Intervertebral disc syndrome, and its 
successor, Diagnostic Code 5243, which offer ratings higher 
than 40 percent.  

Under the former provisions of Diagnostic Code 5293, a 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Comparing the manifestations to the above criteria, the Board 
finds that the 60 percent criteria for intervertebral disc 
syndrome are not more nearly approximated.  This is because 
no symptomatic neuropathy has been shown during the appeal 
period.  Although painful lumbar spine motion is shown, there 
is no demonstrable muscle spasm, absent ankle jerk, or other 
neurological finding appropriate to the site of a lumbar 
disc.  Thus, a rating higher than 40 percent under the former 
provisions of Diagnostic Code 5293 is not warranted.  

The Board will next discuss changes to the rating schedule 
that occurred during the veteran's appeal period and how 
those changes affect this case.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

As such, VA must consider the revised criteria for that 
portion since the effective dates of the revisions, i.e., 
September 23, 2002, and September 26, 2003, applying 
whichever version or versions is/are more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  Because incapacitating episodes are not shown, 
use of this revision could not result in a rating greater 
than the 40 percent already assigned.

Another new and significant provision provides that 
orthopedic and neurologic manifestations may be separately 
evaluated under appropriate codes and those evaluations may 
be used if they result in a greater benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).  Thus, the Board must next determine whether the 
new method set forth at Note 2 results in a rating greater 
than 40 percent.  

Keeping the 40 percent orthopedic rating already assigned in 
mind, the Board will discuss a neurological rating.  As 
mentioned above, the neurologic manifestations are not 
significant.  Strength, sensation, and reflexes are normal or 
nearly so.  Bowel or bladder symptoms are not shown.  A 
neurological rating is not warranted.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the Board notes that new and 
significant rating criteria were added to the rating 
schedule, effective from September 26, 2003.  Under the new 
rating criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. .............................................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  
abnormal kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The most recent changes to the rating schedule have added a 
new formula for rating limitation of motion of the spine that 
was not available prior to September 26, 2003.  Because the 
thoracolumbar spine warrants a 40 percent rating for 
limitation of motion under the prior revision, however, the 
Board need consider only whether the loss of range of motion 
warrants a rating higher than 40 percent under the most 
recent revision.  Ankylosis must be present for a rating 
above 40 percent.  Because ankylosis is not shown, the most 
recent rating criteria do not provide a rating higher than 
that warranted under the prior revision.  

The revised criteria are unclear as to whether the DeLuca 
factors of additional disability due to such symptoms as 
painful motion are already incorporated; however, the new 
criteria do not subsume 38 C.F.R. § 4.40, wherein painful 
motion evinces a seriously disabled joint.  Therefore, the 
Board will continue to apply the DeLuca factors. 

After consideration of all the evidence of record, including 
the testimony, the Board finds that at no time during the 
appeal period is a rating greater than 40 percent warranted 
for sciatica.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a disability rating greater 
than 40 percent for sciatica is therefore denied.  

Mitral Valve Prolapse

In a July 2000 rating decision, the RO granted a 30 percent 
rating for mitral valve prolapse effective from December 6, 
1999, under Diagnostic Code 7000.  

A December 2000 VA chest X-ray showed a normal-sized heart.  
In March 2001, the veteran claimed that his service-connected 
disabilities precluded employment, which the RO considered as 
a claim for increased benefits for mitral valve prolapse.

During a June 2001 VA heart examination, the veteran reported 
sharp chest pains several times per week and recent 
hospitalization at Baptist Memorial.  Extended walking 
produced chest tightness.  Echocardiograph revealed an 
ejection fraction of about 60 percent and mild left ventricle 
hypertrophy.  Mitral valve and triscuspid valve regurgitation 
was detected.  An electrocardiogram (EKG) was normal.  The 
veteran was unable to perform stress treadmill testing and 
his physician reported that his METS would be estimated by 
Cardiolite scan.  

The VA examiner reviewed Baptist Memorial records from 
September 2000 and noted that they showed an ejection 
fraction of 50 to 55 percent with left ventricular 
hypertrophy.  Holter monitor showed normal rhythm.  

In a November 2001 addendum report, the VA examiner noted no 
ischemia and an ejection fraction of 59 percent.  METs were 
not provided.  

In December 2001, the RO continued a 30 percent rating for 
mitral valve prolapse under Diagnostic Code 7000.  The 
veteran appealed that rating.

The Board remanded the case in December 2004.  Since then no 
relevant evidence has been obtained and VA has learned that 
the veteran is incarcerated and cannot be examined.  In July 
2006, the Nashville RO issued an SSOC that discusses all 
relevant rating criteria.

For the entire appeal period, mitral valve prolapse has been 
rated 30 percent disabling under Diagnostic Code 7000.  

Valvular heart disease is rated 10 percent when a workload of 
greater than 7 metabolic equivalents (METs) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or continuous medication is required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2007).

Valvular heart disease is rated 30 percent when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is electrodiagnostic evidence of cardiac hypertrophy or 
dilation.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2007).

Valvular heart disease is rated 60 percent when there is more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2007).

In this case, the service-connected mitral valve prolapse is 
manifested by electrodiagnostic evidence of left ventricular 
hypertrophy and an ejection fraction of not less than 50 
percent.  Comparing these values to the rating criteria, it 
is obvious that a 50 percent ejection fraction noted in the 
medical evidence more nearly approximates the 60 percent 
rating criteria.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 60 percent schedular 
rating for mitral valve prolapse is granted.  

Hiatal Hernia 

Hiatal hernia with gastroesophageal reflux disease is 
currently rated 10 percent disabling under Diagnostic Code 
7346 and has been so rated since March 1985.  In November 
1999, the veteran reported that the condition had worsened in 
severity.

According to a March 2000 VA hiatal hernia compensation 
examination report, the veteran had no dysphagia (difficulty 
swallowing), weight loss, blood loss, esophageal stricture, 
melena, or hematochezia.  He reported occasional 
regurgitation.  The impressions were: non-ulcer dyspepsia; 
history of small hiatal hernia; and, history of duodenitis.  

In March 2001, the veteran claimed that his service-connected 
disabilities precluded employment.  He underwent a VA hiatal 
hernia compensation examination in May 2001.  He reported a 
daily burning sensation in his throat, especially after 
eating greasy or spicy food or potatoes and milk.  He 
reportedly ate small meals 8 times per day to lessen these 
symptoms.  The examiner noted a benign abdomen and well 
healed inguinal hernia repair scars.  The relevant diagnoses 
were gastroesophageal reflux disease (GERD) and hiatal hernia 
with some residuals, upper gastrointestinal study (UGI) 
pending.  A May 2001 UGI study showed gastroesophageal reflux 
to the mid esophagus.  A June 2001 addendum report confirms 
these results.  

In December 2001, the RO continued a 10 percent rating for 
hiatal hernia with GERD under Diagnostic Code 7346.  The 
veteran appealed that rating.

The Board remanded the case in December 2004.  Since then no 
relevant evidence has been obtained and VA has learned that 
the veteran is incarcerated and cannot be examined.  

Hiatal hernia is rated under Diagnostic Code 7346.  A 
60 percent evaluation requires pain, vomiting, material 
weight loss, and hemetemasis or melena with moderate anemia; 
or, other symptoms productive of severe impairment of health.  
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 10 percent evaluation is warranted for a hiatal 
hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).

Throughout the appeal period, hiatal hernia and GERD have 
been manifested by occasional regurgitation and esophageal 
reflux that has not resulted in considerable impairment of 
health.  Comparing these manifestations to the rating 
criteria, it is clear that the criteria for a 30 percent 
rating are not more nearly approximated.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health, is not shown.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a disability rating greater than 10 percent for hiatal 
hernia with GERD is therefore denied.  

Hemorrhoids

Hemorrhoids are currently rated noncompensable under 
Diagnostic Code 7336 and have been so rated since March 1985.  

According to a March 2000 VA hiatal hernia compensation 
examination report, the veteran had no blood loss internal 
hemorrhoids.  External hemorrhoid tags were noted, however.  

In March 2001, the veteran claimed that his service-connected 
disabilities precluded employment.  He underwent a VA hiatal 
hernia compensation examination in May 2001.  The examiner 
noted that the veteran had no hemorrhoid complaint at 
present. 

In December 2001, the RO continued a noncompensable rating 
for hemorrhoids under Diagnostic Code 7336.  The veteran 
appealed that rating.

The Board remanded the case in December 2004.  Since then no 
relevant evidence has been obtained and VA has learned that 
the veteran is incarcerated and cannot be examined.  

Hemorrhoids are rated under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating.  Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where 
external or internal hemorrhoids persistently bleed and cause 
anemia, or where there are fissures, a 20 percent rating, the 
maximum offered under Diagnostic Code 7336, is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007). 

Throughout the appeal period, hemorrhoids have been 
essentially asymptomatic.  The veteran had no relevant 
complaint during his compensation and pension examination in 
2001.  Thus, it is clear that the criteria for a 10 percent 
rating are not more nearly approximated.  Large, thrombotic, 
or irreducible external or internal hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences 
are not shown.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable disability rating for hemorrhoids is 
therefore denied.  

Right Hydrocele

The service-connected right hydrocele is currently rated 
noncompensably under Diagnostic Code 7529 and has been so 
rated since March 1985.  

In March 2001, the veteran claimed that his service-connected 
disabilities precluded employment.  He underwent a VA hiatal 
hernia compensation examination in May 2001.  He reported 
occasional pain during prolonged sitting.  He denied any 
swelling or urinary problem.

In July 2002, the veteran requested an increased rating for a 
right hydrocele.  He underwent a VA genitourinary 
compensation examination in December 2002.  During the 
examination, he reported pain in the genital area for about 4 
months.  He did not report any swelling, but he did report 
nocturia.  The examiner noted that the right testicle was 
mildly tender to palpation.  A scrotal ultrasound detected no 
current hydrocele.  The diagnoses were history of hydrocele, 
history of left inguinal hernia repair, bladder outlet 
obstruction symptoms, and erectile dysfunction.  

The Board remanded the case in December 2004.  Since then no 
relevant evidence has been obtained and VA has learned that 
the veteran is incarcerated and cannot be examined.  

The disability is rated under Diagnostic Code 7529.  
Diagnostic Code 7529 provides for rating of benign neoplasms 
of the genitourinary system on the basis of voiding function 
or renal dysfunction, whichever is predominant.  Disability 
evaluations ranging from noncompensable to 100 percent are 
available for these disabilities.  

Where a renal dysfunction results in constant albumin or 
casts or red blood cells appear in the urine, or where 
hypertension is at least 10 percent disabling, a 30 percent 
rating is warranted.  

Where a voiding dysfunction requires wearing absorbent 
materials that must be changed less than 2 times per day, a 
20 percent rating is warranted.  

Throughout the appeal period, the right hydrocele has been 
manifested by complaints of occasional genital area pain.  
Constant albumin or casts, red blood cells, in the urine, or 
hypertension that is at least 10 percent disabling under 
Diagnostic Code 7101 is not shown.  The SMRs do not reflect 
diastolic blood pressure readings that are predominantly of 
100 or above.  Neither shown is a need for wearing absorbent 
materials. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable rating for right hydrocele is therefore 
denied.  

Extraschedular Consideration

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the Board had remanded a claim for 
TDIU for additional development.  


ORDER

New and material evidence has not been received and the 
previously denied claim for service connection for depression 
as secondary to service-connected sciatica is not reopened.  
The appeal is denied.

Service connection for depression as secondary to service-
connected mirtal valve prolapse and right hydrocele is 
denied.  

Service connection is granted for an acquired psychogenic 
right upper extremity pain disorder. 

Service connection is granted for left knee quadriceps 
tendonitis.

Service connection is granted for chronic migraine headaches.

An increased schedular rating for sciatica is denied.

A 60 percent schedular rating for mitral valve prolapse is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

An increased schedular rating for hiatal hernia with GERD is 
denied.

An increased (compensable) evaluation for hemorrhoids is 
denied.

An increased (compensable) evaluation for a right hydrocele 
is denied.


REMAND

In the decision above, service connection for additional 
disability has been granted and higher schedular ratings have 
been granted.  Social Security Administration (SSA) records 
reflect that the veteran is under a disability from 
employment due to an anxiety disorder and/or back pain.  No 
physician has addressed the likelihood that all service-
connected disabilities would render the veteran unable to 
secure or follow a substantially gainful occupation. 

Accordingly, this case is remanded for the following action:

1.  The AOJ should arrange for a 
physician (an M.D.) to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  As of this writing, the 
claims file reflects that service 
connection is in effect for 
sciatica, mitral valve prolapse, 
hiatal hernia with GERD, right 
hydrocele, hemorrhoids, left 
quadriceps tendonitis, right upper 
extremity pain syndrome, and 
migraine headaches.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran's incarceration 
precludes examination. 

2.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the claim.  If 
the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met, 
but the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


